          Case 7:16-cv-08038-CS Document 98 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

S.B., an infant under the age of fourteen (14) years, by her
Mother and Natural Guardian, DOROTHY WOODS, and
DOROTHY WOODS, Individually,

                                              Plaintiffs,            16 Civ. 8038 (CS)

                                 v.

UNITED STATES OF AMERICA,

                                              Defendants.


                                      ORDER OF DISMISSAL

       WHEREAS Plaintiffs S.B., an infant under the age of fourteen (14) years, by her Mother

and Natural Guardian, DOROTHY WOODS, and DOROTHY WOODS, Individually (the

“Plaintiffs”), and defendant UNITED STATES OF AMERICA (the “United States”), negotiated

a settlement that has been fully executed (the “Settlement Agreement”),

       IT IS HEREBY ORDERED that the above-captioned action is dismissed with prejudice as

against the United States, with Plaintiffs and the United States to bear their own costs, expenses,

and fees; and

       IT IS FURTHER ORDERED that this Court does not retain jurisdiction over this action,

the Settlement Agreement, or the United States.


Dated: White Plains, New York
        Septembe 14
       _________________, 2020



                                                     SO ORDERED:


                                                     ____________________________________
                                                     HONORABLE CATHY SEIBEL,  XXXXXXX
                                                                                 U.S.D.J.
